Case 2:19-cv-00292-LEW Document 28 Filed 07/13/20 Page 1 of 1               PageID #: 3565



                         UNITED STATES DISTRICT COURT

                                 DISTRICT OF MAINE

TERESA A.M.,                     )
                                 )
              Plaintiff          )
                                 )
    v.                           )                      2:19-CV-00292-LEW
                                 )
ANDREW M. SAUL,                  )
COMMISSIONER OF SOCIAL SECURITY, )
                                 )
              Defendant          )

               ORDER AFFIRMING RECOMMENDED DECISION

       On June 1, 2020, the United States Magistrate Judge filed with the court, with copies

to counsel, his Report and Recommended Decision. Plaintiff filed her Objection on June

16, 2020. I have reviewed and considered the Recommended Decision, together with the

entire record, and have made a de novo determination of all matters adjudicated by the

Recommended Decision.        I concur with the recommendations of the United States

Magistrate Judge for the reasons set forth in the Recommended Decision, and for the

reasons set forth in the Commissioner’s Response to Plaintiff’s Objection; and determine

that no further proceeding is necessary.

       The Recommended Decision of the Magistrate Judge is hereby AFFIRMED and

ADOPTED. The Commissioner’s Decision is AFFIRMED.

       SO ORDERED.

       Dated this 13th day of July, 2020.

                                             /s/ Lance E. Walker
                                            UNITED STATES DISTRICT JUDGE
